IP Intl. Prods., Inc. v 275 Canal St. Assoc. (2016 NY Slip Op 03668)





IP Intl. Prods., Inc. v 275 Canal St. Assoc.


2016 NY Slip Op 03668


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1101N 652369/15

[*1] IP International Products, Inc., Plaintiff-Appellant,
v275 Canal Street Associates, Defendant-Respondent.


Jaffe, Ross & Light LLP, New York (Bill S. Light of counsel), for appellant.
Becker & Poliakoff, LLP, New York (Glenn H. Spiegel of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered August 5, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiffs' application for a Yellowstone  injunction, unanimously affirmed, with costs.
The court providently exercised its discretion in denying plaintiff's application for a Yellowstone  injunction, because plaintiff failed to demonstrate a willingness to cure (see Cemco Restaurant, Inc. v Ten Park Ave. Tenants Corp. , 135 AD2d 461, 463 [1st Dept 1987]; Linmont Realty, Inc. v Vitocarl, Inc. , 147 AD2d 618, 620 [2d Dept 1989]). Plaintiff's assertions to the contrary are belied by its continued violation of the alterations
provision of the lease, even as it purports to "cure" defects.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK